Citation Nr: 0704578	
Decision Date: 02/15/07    Archive Date: 02/27/07

DOCKET NO.  00-19 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for impaired vision.  

2.  Entitlement to service connection for chronic 
conjunctivitis of the right eye.  

3.  Entitlement to service connection for a low back 
disorder.  

4.  Entitlement to service connection for residuals of broken 
ribs.  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for a heart disorder.  

7.  Entitlement to service connection for condyloma 
accuminata.  

8.  Entitlement to an increased initial rating for sinusitis, 
evaluated as noncompensable from December 1998 to February 
18, 2000, and evaluated as 10 percent disabling beginning 
February 18, 2000.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran has unverified active duty service from October 
1975 to October 1995.  

This matter initially comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1999 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.  The claims file 
was later transferred to the jurisdiction of the RO in 
Columbia, South Carolina.  

In December 1999, the RO denied the claims of entitlement to 
service connection for chronic conjunctivitis, impaired 
vision, low back pain, residuals of broken ribs, high blood 
pressure, a heart disorder, high cholesterol, and entitlement 
to service connection for condyloma accuminata.  The RO 
granted the claim of entitlement to service connection for 
sinusitis and assigned a noncompensable rating, effective 
December 1998.  

In December 2000, the veteran presented personal testimony 
before a Decision Review Officer at an RO hearing.  A copy of 
the hearing transcript is of record.  A review of the hearing 
transcript shows that the veteran's testimony pertained to 
the issue of entitlement to service connection for low back 
pain and entitlement to an increased (compensable) rating for 
sinusitis.  

In April 2001, the RO assigned a 10 percent disability rating 
for sinusitis, effective February 18, 2000.  Pursuant to AB 
v. Brown, 6 Vet. App. 35 (1993), the veteran is presumed to 
be seeking the maximum benefit allowed by law.  Consequently, 
although the RO increased the veteran's disability rating for 
the service-connected sinusitis, the claim remains in 
controversy because less than the maximum benefit has been 
awarded.  

This case was previously before the Board.  In March 2004, 
the Board denied the claim of entitlement to service 
connection for hypercholesterolemia (initially claimed as 
high cholesterol).  Accordingly, this issue has been resolved 
and is not currently on appeal before the Board.  The 
remaining issues on appeal were remanded to the RO for 
additional development.  A review of the claims files 
demonstrates that the requested development has been 
accomplished.  

In March 2006, the RO awarded service connection for 
residuals of conjunctivitis of the left eye and assigned a 10 
percent disability rating, effective December 1998.  While 
service connection has been awarded for the left eye, due to 
the fact that the veteran's initial claim of entitlement to 
service connection for conjunctivitis seemingly pertained to 
both the left eye and the right eye, the issue of entitlement 
to service connection for chronic conjunctivitis of the right 
eye remains on appeal before the Board.  




FINDINGS OF FACT

1.  The service medical records reveal a history of 
conjunctivitis; the veteran had 20/20 vision in the right eye 
and the left eye during his period of service; the post-
service medical records do not include evidence of a 
disability associated with impaired vision.  

2.  The service medical records show that the veteran was 
diagnosed as having conjunctivitis during his period of 
service; however, the post-service medical records do not 
include evidence which tends to link current residuals of 
conjunctivitis of the right eye to his period of service.  

3.  The service medical records indicate that the veteran 
injured his back during his period of service; however, the 
post-service medical records do not include evidence which 
tends to show that the veteran is currently diagnosed as 
having a back disability which is related to the veteran's 
period of service.  

4.  The service medical records show that the veteran injured 
his ribs in 1977; the post-service medical records do not 
include evidence which shows that the veteran is currently 
diagnosed as having a residual disability which is related to 
the 1977 in-service injury to the ribs.  

5.  The service medical records do not reveal a diagnosis of 
hypertension; the post-service medical record shows that the 
veteran is currently diagnosed as having hypertension; 
however, the record does not include a medical opinion which 
tends to link the current diagnosis of hypertension to his 
period of service.  

6.  The post-service medical record shows that the veteran is 
currently diagnosed as having coronary artery disease (CAD); 
however, the record does not include evidence of a probative 
medical opinion which tends to link CAD to the veteran's 
period of service.  

7.  The service medical records show that the veteran was 
diagnosed as having condyloma accuminata during his period of 
service; the post-service medical records do not include 
evidence of a current diagnosis of condyloma accuminata.  

8.  Prior to February 18, 2000, the evidence does not show 
the veteran's sinusitis was characterized by one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.

9.  As February 18, 2000, the evidence does not show that the 
veteran's sinusitis was characterized by three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non- incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.


CONCLUSIONS OF LAW

1.  Impaired vision was not incurred in or aggravated by the 
veteran's period of service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).  

2.  Chronic conjunctivitis of the right eye was not incurred 
in or aggravated by the veteran's period of service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).  

3.  A back disorder was not incurred in or aggravated by the 
veteran's period of service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).  

4.  A disability associated with residuals of broken ribs was 
not incurred in or aggravated by the veteran's period of 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).  

5.  Hypertension was not incurred in or aggravated by the 
veteran's period of service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006).  

6.  Coronary artery disease (claimed as a heart disorder) was 
not incurred in or aggravated by the veteran's period of 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).  

7.  Condyloma accuminata was not incurred in or aggravated by 
the veteran's period of service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).  

8.  The criteria for entitlement to an increased 
(compensable) rating for sinusitis, from December 1998 to 
February 17, 2000, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.97, 
Diagnostic Codes 6510 to 6514 (2006).  

9.  The criteria for entitlement to an increased rating for 
sinusitis, evaluated as 10 percent disabling, from February 
18, 2000 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic 
Codes 6510 to 6514 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
timing notification requirements listed in 38 C.F.R. § 3.159 
should include all downstream issues of the claim.  (i.e., 
the initial-disability-rating and effective-date elements of 
a service-connection claim).  See Dingess.  

In a May 2006 correspondence and the June 2006 Supplemental 
Statement of the Case (SSOC), the veteran was provided with 
notice of the type of evidence that is necessary to establish 
a disability rating and effective date in the event that 
benefits are awarded.  Accordingly, the Board finds that the 
requirements set forth in Dingess have been met.  The Board 
also notes that there is no prejudice to providing this 
notice after the initial adjudication of the veteran's 
claims.  In this regard, as the claims are denied below, any 
question regarding the assignment of a disability rating or 
an effective date is rendered moot.  

In January 2002, April 2004, October 2004, May 2005, and May 
2006, subsequent to the RO's initial unfavorable decision, 
the veteran was provided with correspondence (notice letters) 
that properly notified him of the information required under 
38 U.S.C. § 5103 and 38 C.F.R. § 3.159(b) as it pertains to 
the service connection claims for the disabilities on appeal 
and the claim of entitlement to an increased rating for 
sinusitis.  For the reasons explained in detail below, the 
Board finds that the notice letters satisfy VA's duties to 
notify and assist the veteran, as required by 38 U.S.C. 
§ 5103 and 38 C.F.R. § 3.159(b).  Accordingly, the Board 
finds that any defect with respect to the timing of the 
receipt of the notice letter in this case is harmless error, 
as the veteran has been provided with every opportunity to 
submit evidence and argument in support of the claims, and to 
respond to the VA notice letters.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The Board also concludes that the discussions contained in 
the January 2002, April 2004, October 2004, May 2005, and May 
2006 notice letters complied with VA's duty to notify.  The 
notice letters informed the veteran of the information and 
evidence that is necessary to substantiate the claims; the 
evidence already received in support of the claims; the 
evidence that VA is responsible for obtaining; and the 
evidence that the veteran is responsible for submitting in 
support of the claims.  He was also informed of the actions 
he should take in support of the claims, for example, he was 
informed of where to send the evidence and what he should do 
if he had questions or needed assistance.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was also 
informed to essentially submit everything in his possession 
that would be helpful in substantiating the claims.  

The Board also concludes that VA also satisfied the duty to 
assist the veteran.  The veteran has been provided with an 
opportunity to submit evidence and argument in support of the 
claims and to respond to VA notice letters.  Further, VA has 
associated the veteran's service medical records, VA and non-
VA medical treatment records, and VA examination reports with 
the claims file.  The veteran has not identified any 
additional evidence pertinent to the claims, which is not 
already associated with the claims file, and there is no 
indication that there are any additional available records to 
obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the requirements of 38 U.S.C. 
§ 5103 and 38 C.F.R. § 3.159(b) has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  



Applicable Law

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  In order to establish service connection for the 
claimed disorder, the following must be present: medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2006).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2006).  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hypertension becomes manifest to a 
degree of 10 percent within 1 year from the date of 
termination of such service, it shall be presumed to have 
been incurred in service, even though there is no evidence of 
such disease during service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2006).  



Entitlement to Service Connection for Impaired Vision

The service medical records show that the veteran did not 
have impaired vision during his period of service.  The 
August 1975 service enlistment examination report shows that 
the clinical evaluation of the veteran's eyes were normal; 
the August 1975 report of medical history reveals that the 
veteran reported that he had vision in both eyes.  

The veteran underwent several periodic examinations during 
his period service.  (See periodic service examination 
reports dated in December 1975, January 1980, February 1982, 
July 1983, March 1983, May 1984, April 1985, April 1986, 
October 1986, January 1988, October 1988, April 1989, October 
1989, November 1989, September 1991, September 1992, October 
1992, March 1994, and November 1994).  The April 1986 service 
examination report shows that the veteran reported that he 
did not have vision in both eyes; the April 1986 service 
examination report, however, revealed 20/20 vision in both 
eyes.  The April 1989 re-enlistment examination report does 
not indicate that the veteran had impaired vision, as his 
vision was 20/20 in both eyes.  The October 1989 report of 
medical history reveals that the veteran indicated that he 
had vision in both eyes; however, he had eye trouble.  

The September 1991 service examination report reveals that 
the veteran experienced occasional episodes of blurry vision 
in the right eye, otherwise, examination of the eyes were 
negative.  The examination report shows that the veteran's 
vision was 20/20.  An October 1992 service medical record 
stated that the veteran was assessed as having refractive 
error in both eyes and good ocular health in both eyes.  The 
service examination reports dated in September 1992, October 
1992, March 1994, November 1994, and the August 1995 service 
separation examination shows that the veteran's vision was 
20/20.  It is noted on the August 1995 service separation 
examination that the veteran experienced hyperopia.  

The post-service medical evidence does not include a 
diagnosis for a disability associated with impaired vision.  
(See the July 1998 United States Antarctic Program Medical 
History Report; VA medical treatment records, dated from 
December 1998 to January 1999; VA examination reports, dated 
in December 1998, January 1999, and March 2005; the medical 
treatment records from P. Chang, M.D., dated from March 1999 
to July 1999; the medical records from the Heart Center for 
Excellence, dated from March 1999 to August 2001; medical 
records from the Battle Creek Health System, dated in April 
1999; medical reports from various healthcare providers at 
the Family Health Center of Battle Creek, dated from January 
2000 to March 2001; and VA medical treatment records, dated 
from December 1998 to May 2006).  

On VA examination, dated in December 1998, the veteran 
reported a history of conjunctivitis.  His entering acuities, 
without correction was 20/20 in the right eye and 20/20 plus 
in the left eye at distance.  The examiner assessed the 
veteran as having normal ocular health and it is noted that 
no explanation could be given for the blur that was 
experienced in the left eye, except that the veteran 
experienced very mild myopia in the left eye.  On VA 
examination, dated in January 1999, the examiner reported 
that the veteran has a history of conjunctivitis, no evidence 
of conjunctiva scarring.  The examination report did not 
include a diagnosis for a disability associated with impaired 
vision.  

On VA examination, dated in March 2005, the examiner reported 
that the veteran had 20/20 visual acuity in both eyes.  The 
veteran related that he experienced conjunctivitis of the 
left eye during his period of service.  He further related 
that since his separation from service, he has experienced 
intermittent blurred vision in the left eye only.  The 
examination report shows that the veteran related that 
overall, his vision is pretty good and that he has needed 
reading glasses since he turned 40 years old.  The 
examination report primarily pertained to findings of the 
left eye.  The examiner did not include a diagnosis of 
impaired vision of the left eye or the right eye.  The June 
2005 VA Addendum to the March 2005 VA examination report 
states that the examiner reviewed the veteran's claims file 
and previous eye examinations associated with the claims 
file.  The examiner stated that his opinion was the same as 
he stated in the March 2005 examination report.  

The Board finds that the evidence does not show that the 
veteran is currently diagnosed as having impaired vision.  It 
naturally follows that the evidence does not show that the 
veteran is currently diagnosed as having impaired vision 
which is related to his period of service.  The service 
medical records consistently show that the veteran's vision 
was 20/20 in both the right and the left eye.  The post-
service medical records show that the veteran's visual acuity 
is 20/20.  In the absence of objective medical evidence that 
reveals that the veteran is diagnosed as having impaired 
vision, the requirements to establish that the veteran is 
entitled to service connection for impaired vision are not 
met.  

The Board does not doubt the sincerity of the veteran's 
belief that he does, in fact, suffer from impaired vision 
which is related to his period of service.  However, as a 
layman without the appropriate medical training and 
expertise, he is not competent to provide a probative opinion 
on a medical matter, to include the diagnosis of a specific 
disability or opinion as to the origins of a specific 
disability.  See Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

The Board concludes that in the absence of medical evidence 
linking a current diagnosis of impaired vision to service, 
the Board finds that the preponderance of the evidence is 
against the claim.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Entitlement to Service Connection for Chronic Conjunctivitis 
of the Right Eye

The service medical records reveal a long history of 
conjunctivitis.  The August 1995 service separation 
examination report does not show that the veteran was 
diagnosed as having residuals of conjunctivitis of the right 
eye.  It was however noted that the veteran experienced 
hyperopia of the eye, corrected with lenses, NCD.  By rating 
decision dated in March 2006, the RO awarded service 
connection for residuals of conjunctivitis of the left eye.  
Service connection for residuals of conjunctivitis was not 
awarded for the right eye.  

The post-service medical record does not include a medical 
opinion which links current residuals of conjunctivitis of 
the right eye to the veteran's period of service.  (See the 
July 1998 United States Antarctic Program Medical History 
Report; the VA medical treatment records dated from December 
1998 to January 1999; the VA examination reports, dated in 
December 1998, January 1999, and March 2005; and the VA and 
non-VA medical treatment records dated through May 2006).  

The January 1999 VA examination report shows that the veteran 
related that he developed conjunctivitis of both eyes in 
1979, he was treated for conjunctivitis, and that the 
conjunctivitis disappeared without scarring the conjunctiva.  
The diagnosis states that the veteran has a history of 
conjunctivitis.  In fact, the VA examination report, dated in 
March 2005, states that the veteran complained of 
intermittent blurry vision of the left eye only which lasts 
for several minutes.  The examiner diagnosed the veteran as 
having a history of conjunctivitis of the left eye.  The VA 
and non-VA medical treatment records are without evidence of 
current residuals of conjunctivitis of the right eye.  

In the absence of medical evidence which tends to show that 
the veteran has current residuals of conjunctivitis of the 
right eye which are related to the veteran's period of 
service, the Board concludes that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for conjunctivitis of the right eye.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Entitlement to Service Connection for a Low Back Disorder

The service medical records show that the veteran injured his 
back during his period of service.  The May 1983 service 
medical record shows that he pulled his back muscle while 
riding a bicycle, he presented with complaints of severe 
pain, he was assessed as having muscle spasm.  Another May 
1983 service medical record reports that the veteran 
presented for a follow-up and at that time he was assessed as 
having resolving muscle spasm.  The November 1988 service 
medical record states that the veteran presented for 
evaluation of bilateral low back pain.  It is noted that the 
veteran "pulled muscle 1 week ago" and that he reinjured 
himself playing softball 2 days prior to him presenting for 
the evaluation of his back.  He was assessed as having minor 
strain prehistory.  

The veteran underwent several periodic examinations during 
his period service.  The complete list of service periodic 
examinations is listed in detail above.  None of the periodic 
examination reports show that the veteran was diagnosed as 
having a back disability.  The August 1995 report of medical 
history shows that the veteran complained of recurrent low 
back pain.  The August 1995 service separation examination 
report reveals a normal clinical evaluation of the veteran's 
spine.  

The post-service medical evidence shows that the veteran 
complained of low back pain.  The July 1998 United States 
Antarctic Program Medical History Report shows that the 
veteran reported that he injured the back in 1972 during his 
period of service.  The veteran underwent VA examination in 
December 1988.  The examination report does not contain 
complaints of or findings related to the veteran's back.  

The veteran underwent VA examination in January 1999 and was 
assessed as having low back pain syndrome.  Range of motion 
was normal.  There was no radiculopathy.  The January 1999 VA 
X-ray report shows that there was no acute process of the 
lumbosacral spine; the lumbosacral spine was normal.  

The veteran submitted a December 2000 lay statement from P. 
A. Miner, Air Traffic Manager, Battle Creek Air Traffic 
Control Tower, which reveals that the veteran experienced 
back pain and that on occasion, he was relieved from his 
duties It is noted that the veteran has shown discomfort 
while standing or sitting for long periods of time and that 
he experiences back strain when he is physically inactive for 
periods of time.  It is also noted that the veteran took 
over-the-counter medication on a daily basis to relieve the 
pain.  

The March 2005 VA examination report shows that the veteran 
related that in recent years prior to the examination he 
began to experience low back pain in the right lower quadrant 
of the lumbar area with prolonged bending.  After a physical 
examination was performed, the examiner stated that the 
veteran's low back symptoms are considered unrelated to his 
ribs and much more likely to be an unrelated lumbar spine or 
spinal musculature issue.  The examiner did not, however, 
diagnose the veteran as having a back disability which is 
related to his period of service.  

The March 2005 X-ray findings reveal evidence of anterior 
osteophyte formation at the level of T11-12 and T12-L1.  
There was no evidence of any degenerative disc disease or any 
acute injury.  

In a March 2006 VA Addendum to the VA examination report, the 
examiner stated that the 1995 service separation examination 
was normal.  He reiterated that on examination of the 
veteran, his spine was normal.  The examiner stated that his 
diagnosis is "normal exam of the lumbar spine."

The VA medical treatment records, dated from October 2003 to 
May 2006, reveal treatment for several disabilities.  These 
records do not, however, include medical findings that show 
that the veteran was diagnosed as having a low back disorder 
or that the veteran received treatment for a back disorder.  

The Board finds that the evidence does not show that the 
veteran is currently diagnosed as having a low back disorder 
which is related to his period of service.  The service 
medical records show that the veteran injured his back during 
his period of service.  The August 1995 service separation 
examination shows that the clinical evaluation of the spine 
was normal.  Thus, at the time of the veteran's separation 
from service, he was not diagnosed as having a back 
disability.  Accordingly, the Board finds that the veteran's 
in-service back problems were acute and transitory and 
resolved without residuals.  The post-service medical record 
does not include a current diagnosis of a low back disorder, 
or any residuals of the documented in-service back 
injury/injuries.  

The Board does not doubt the sincerity of the veteran's 
belief that he does, in fact, suffer from a low back disorder 
which is related to his period of service.  However, as a 
layman without the appropriate medical training and 
expertise, he is not competent to provide a probative opinion 
on a medical matter, to include the diagnosis of a specific 
disability or opinion as to the origins of a specific 
disability.  See Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

In the absence of evidence which shows that the veteran is 
currently diagnosed as having a low back disorder which is 
related to his period of service, the Board finds that the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Entitlement to Service Connection for Residuals of Broken 
Ribs

The service medical records show that the veteran suffered an 
injury to his ribs during his period of service.  The August 
1975 service enlistment examination report does not include 
any reference to an abnormality of fracture of the veteran's 
rib.  A January 1978 service medical record reports that the 
veteran was "kneed in the chest while falling."  A complete 
rib series was performed and there were no fractures or 
osseous abnormalities demonstrated.  

The veteran underwent several periodic examinations during 
his period of service.  None of the periodic service 
examination reports show that the veteran was diagnosed as 
having a disability associated with fractured ribs.  (See 
service examination reports dated in December 1975, January 
1980, February 1982, July 1983, March 1983, May 1984, April 
1985, April 1986, October 1986, January 1988, October 1988, 
April 1989, October 1989, November 1989, September 1991, 
September 1992, October 1992, March 1994, and November 
1994,).  

The February 1982 report of medical history shows that the 
veteran fractured 4 ribs on the right side in 1977.  The 
February 1982 aircontrolman annual physical examination 
report shows a normal evaluation of the veteran's 
musculoskeletal system.  The August 1995 service separation 
examination report did not include evidence which tends to 
show that the veteran suffered from any residual disability 
as a result of the 1977 injury to his ribs, or otherwise.  

The post-service medical records do not demonstrate that the 
veteran is currently diagnosed as having residuals of broken 
ribs, to include the documented in-service fracture of 4 ribs 
on the right side in 1977.  (See the July 1998 United States 
Antarctic Program Medical History Report; the VA medical 
records dated from December 1998 to January 1999; VA 
examination reports dated in December 1998, January 1999, and 
March 2005; and VA medical treatment recodes, dated from July 
2001 to May 2006).  

The July 1998 United States Antarctic Program Medical History 
Report shows that that the veteran reported having fractured 
his ribs during his period of service.  There were no 
residuals noted in the report.  On VA examination, dated in 
March 2005, the examiner stated that the veteran's claims 
file was reviewed.  After examination of the veteran, the 
examiner expressly stated that there is no evidence of any 
residuals of a rib fracture that occurred 30 years ago.  

The Board finds that the evidence does not show that the 
veteran is currently diagnosed as having residuals of broken 
ribs.  The service medical records show that the veteran 
sustained an injury where he fractured four of his ribs 
during his period of service in 1977.  On service separation 
examination there was no mention of any residual disability 
associated with the 1977 fracture.  Accordingly, the Board 
finds that the in-service fracture of four of the veteran's 
ribs resolved without residuals.  A review of the post-
service medical record does not include a current diagnosis 
of a disability that has been associated with the 1977 
fracture of the ribs.  In fact, on VA examination, dated in 
March 2005, the veteran reported that he experienced a sport 
injury in the 1970s which involved a fracture of one of the 
posterior ribs on the right side and that the fracture healed 
well in six weeks, without any lingering symptoms.  

As a final note, the Board points out that as a layman 
without the appropriate medical training and expertise, the 
veteran is not competent to provide a probative opinion on a 
medical matter, to include the diagnosis of a specific 
disability or opinion as to the origins of a specific 
disability.  See Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

In the absence of medical evidence of current residuals of 
the in-service fracture of the veteran's ribs, the Board 
finds that the preponderance of the evidence is against the 
claim.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Entitlement to Service Connection for Hypertension

The veteran maintains that the current diagnosis of 
hypertension is related to his period of service.  The 
service medical records reveal that the veteran did not have 
hypertension during his period of service.  The veteran 
underwent several periodic examinations during his period of 
service.  The dates of the service periodic examination 
reports are listed in detail above.  None of the periodic 
service examination reports show that the veteran was 
diagnosed as having hypertension disease.  The August 1995 
service separation examination report does not include 
evidence which tends to show that the veteran suffered from 
hypertension during his period of service or at the time of 
his separation from service.  

The July 1998 United States Antarctic Program Medical History 
Report reveals that the veteran indicated that he did not 
have hypertension.  The veteran underwent VA examination in 
December 1998, however, the examination pertained to the 
veteran's eyes and there were no findings that pertain to 
hypertension disease.  The January 1999 VA examination report 
states that the veteran's blood pressure was normal tensive.  
He was not diagnosed as having hypertension and the report 
states that he was not taking any medication.  The VA medical 
treatment records, dated in July 2001, did not reveal that 
the veteran was diagnosed as having hypertension which is 
related to his period of service.  

The March 2005 VA examination report shows that the veteran 
is diagnosed as having hypertension.  The report shows that 
he related that he was diagnosed as having hypertension in 
1997, but he was not treated for the disease.  The March 2005 
Addendum to the VA examination report shows that the veteran 
related that he had hypertension in the early 1990s and that 
he was not treated.  In essence, the examiner reported that 
there was no mention of the veteran having experienced 
hypertension in the 1990s in the medical record.  

The VA and non-VA medical treatment records, dated through 
May 2006 do not include evidence which tends to show that the 
veteran is diagnosed as having hypertension disease, which is 
related to his period of service.  

The Board finds that the medical evidence does not show that 
there is a relationship between the currently diagnosed 
hypertension disease and the veteran's period of service.  At 
the outset, the Board notes that the evidence shows that the 
veteran was first diagnosed as having hypertension more than 
one year after his separation from service.  Thus, the Board 
concludes that presumptive service connection for 
hypertension disease is not warranted under 38 C.F.R. §§ 
3.307, 3.309.  

The Board also concludes that the requirements for 
entitlement to service connection on a direct basis are not 
met.  The service medical records do not include a diagnosis 
for hypertension.  On service separation examination, dated 
in August 1995, hypertension was not noted.  The post-service 
medical records include a diagnosis of hypertension many 
years after the veteran's separation from service; however, 
the record does not include a medical opinion which tends to 
show that the veteran is currently diagnosed as having 
hypertension which is related to service.  

The Board does not doubt the sincerity of the veteran's 
belief that he is currently diagnosed as having hypertension 
which is related to his period of service.  However, as a 
layman without the appropriate medical training and 
expertise, he is not competent to provide a probative opinion 
on a medical matter, to include the diagnosis of a specific 
disability or opinion as to the origins of a specific 
disability.  See Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

In the absence of medical evidence which tends to link a 
current diagnosis of hypertension to the veteran's period of 
service, or evidence showing that hypertension was diagnosed 
within one year of service, the Board concludes that the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Entitlement to Service Connection for Coronary Artery Disease 
(claimed as a Heart Disorder)

The post-service medical evidence shows that the veteran is 
diagnosed as having coronary heart disease (CAD).  The 
service medical records do not show that the veteran was 
diagnosed as having CAD during his period of service.  The 
August 1975 report of medical history shows that the veteran 
denied having palpitations or pounding of the heart.  The 
August 1975 enlistment examination report reveals a normal 
evaluation of the veteran's heart.  The service medical 
records reveal that the veteran was seen for an irregular 
heartbeat in September 1991 during his annual flight physical 
examination.  The September 1991 examination reports also 
shows findings of trace aortic insufficiency, asymptomatic, 
not considered disabling/disqualifying (NCD); asymptomatic 
benign ventricular ectopy, NCD; and elevated cholesterol and 
triglycerides, NCD.  

In October 1991, he underwent additional evaluation.  The 
veteran did not present with any complaints of symptoms.  He 
was diagnosed as having premature ventricular contractions 
(PVC), positive stress test.  His chest X-ray was normal.  
The October 17, 1991 Addendum to the examination stated that 
the veteran had a normal cardiac examination with PVCs.  In 
an October 23, 1991 medical report, the final assessment was 
asymptomatic benign ventricular ectopy.  Of note was a 
finding of "trace aortic insufficiency."  The medical 
report states that the veteran would be referred to 
echocardiogram on a yearly basis.  

The veteran underwent several periodic examinations during 
his period service.  The dates of the service periodic 
examinations are listed in detail above.  None of the 
periodic examination reports show that the veteran was 
diagnosed as having CAD or a heart disorder.  The November 
1994 periodic examination report states that the 
electrocardiogram revealed PVCs and that the veteran had a 
normal work-up in 1991--NCD.  The August 1995 report of 
medical history shows that the veteran complained of 
palpitation or pounding heart.  The August 1995 service 
separation/retirement examination shows that the evaluation 
of the veteran's heart was normal; CAD was not diagnosed.  

The July 1998 United States Antarctic Program Medical History 
Report reveals that the veteran denied having heart 
problems/disease.  It is noted that palpitation was normal.  
The veteran underwent VA examination in December 1998.  The 
December 1998 VA examination report pertains to the veteran's 
eyes and does not include evidence which pertains to heart 
disease.  The VA medical treatment records, dated from 
December 1998 to January 1999, show the veteran's complaints 
of heaviness in his chest area, as well as shortness of 
breath, and reveal a diagnosis of hyperlipidemia; he was not 
assessed as having CAD.  In the January 1999 VA medical 
record, the veteran related that he experienced chest 
heaviness for three weeks.  The veteran was assessed as 
having angina and hyperlipidemia.  CAD was noted at this 
time.  It is noted that the veteran had a history of 
palpitations since 1990; negative work-up.  

The veteran underwent VA examination in January 1999.  The 
January 1999 VA examination states that the examiner did not 
review the veteran's medical records.  The January 1999 VA X-
report shows that the veteran has a history of chest pain.  
There was no acute process noted.  The X-ray was normal.  He 
was not diagnosed as having a cardiovascular disorder.  

The medical records from C. Magala at the Battle Creek Health 
System, dated from January 1999 to October 1999, reveal that 
the veteran has a history of coronary artery disease (CAD) 
with a history of percutaneous transluminal coronary 
angioplasty (PTCA) and stent placement in March 1999.  It is 
also noted that the veteran has a history of hyperlipidemia.  

The History and Physical report from C. Magala, dated March 
23, 1999, states that the veteran experienced intermittent 
episodes of left-sided chest pain for the past two month.  It 
is noted that the veteran has a history of hyperlipidemia.  
The report does not show that the veteran's history was 
significant heart disease.  The impression reveals an 
impression of angina pectorios, abnormal exercise test, 
hyperlipidemia, and a history of smoking.  

The medical record from the Heart Center for Excellence, 
dated in March 1999, reveals that the veteran underwent 
previous percutaneous transluminal angioplasty (PTCA).  The 
April 1999 medical records from the Battle Creek Health 
System reveal that the veteran's history is significant for 
CAD with previous percutaneous transluminal angioplasty 
(PTCA) with stent placement in March of 1999, precordial 
chest pain.  The medical treatment records from P. Chang, 
M.D., dated from March 1999 to July 1999, show that the 
veteran complained of left-sided chest pain and shortness of 
breath.  These records also reveal that the veteran is 
diagnosed as having CAD.  These records do not include 
evidence of a medical opinion which tends to link the 
diagnosis of CAD to the veteran's period of service.  

In the February 2000 medical report, P. Chang, M.D. reveals 
that the veteran has been a patient of his since March 1999.  
The veteran was initially seen for complaints of intermittent 
chest pain and a work-up noted that he has CAD.  It is noted 
that the veteran underwent angioplasty to revasculize left 
circumflex artery with placement of a stent in this area well 
as to a right coronary artery.  It is further noted that the 
veteran has a longstanding history of hyperlipidemia that is 
currently being treated with the antihyperlipidemic agent.  
P. Chang, M.D. suggests that such treatment would have 
contributed to developing the condition over many years.  

The December 2000 medical report from S. Egelston, D.O. 
reveals a similar medical history.  S. Egelston, D.O. states 
that it is quite likely that the veteran's condition could 
have been contributed to his many years in the military and 
that it is likely that the condition could have been caused 
by 20 years of military diet.  In this respect, the Board 
finds that medical evidence which simply uses the term 
"could," without supporting clinical data or other 
rationale, simply is too speculative and does not provide the 
degree of certainty requied to constitute medical nexus 
evidence.  Bloom v. West, 12 Vet. App. 185, 187 (1999); see 
Mattern v. West, 12 Vet. App. 222 (1999).

The VA medical treatment records, dated in July 2001, also 
show that the veteran is diagnosed as having CAD.  These 
records do not, however, include a medical opinion which 
actually relates the diagnosis of CAD to the veteran's period 
of service.  

The March 2005 VA examination report states that the veteran 
is diagnosed as having coronary artery disease (CAD).  The 
report shows that the claims file was reviewed.  The veteran 
related that he noticed a gradual decline in his exercise 
tolerance over the years; he stated that he use to be able to 
run a mile per day and now he can only run a mile per week.  
He related that he had few symptoms prior to his abnormal 
stress test and heart catheterization in 1999.  He also 
relates that he began to have dizzy spells and white spots in 
front of his eyes, which he feels prompted the evaluation.  
The report shows that the veteran related that his history is 
significant for a diagnosis of abnormal lipids during his 
period of service in 1990 and that he was not treated.  He 
was not sure whether the abnormal lipids were high 
triglycerides or high cholesterol.  

The examiner stated that the veteran reported that the 
initial symptomatology that prompted the stress test was 
dizziness and visual scomata.  The examiner opined that 
because atherosclerotic coronary artery disease is generally 
present prior to the symptoms, it is difficult to state with 
certainty exactly when the veteran's disease started.  

In the March 2005 VA Addendum to the VA examination report, 
the examiner stated that the veteran's diagnosis of CAD was 
an incidental finding.  It is noted that there were no 
cardiac symptoms in 1999, but a non-invasive screening led to 
a catheterization and stenting of a large circumflex vessel.  
It is further noted that the veteran did not develop cardiac 
symptoms since then.  As to the question of whether the 
veteran's service experience could have contributed to the 
early development of CAD, the examiner opined that if the 
veteran had dyslopidemia and hypertension in 1990 that were 
not treated by physicians during his period of service, that 
situation could have contributed to the development of CAD.  
Conversely, the cholesterol lowering therapy and good control 
of the veteran's blood pressure may have retarded the 
atherosclerotic process.  The examiner expressly stated that 
that the aforementioned reasoning was the only possible 
connection that he could draw between the veteran's CAD and 
his period of service.  

As to the lipid results produced during the veteran's period 
of service, the examiner stated that he did not have an 
opportunity to review the reported lipid results, but noted 
that he explained to the veteran that the guidelines for 
treating lipid abnormalities changed since the early 1990s 
and that the threshold for cholesterol lowering therapy in a 
person with no other risk factors, or perhaps with just 
hypertension, would have been a low-density lipoprotein (LDL) 
cholesterol above 165 mg/dl.  The examiner further opined 
that, absent a family history of CAD, modestly elevated 
triglycerides would have been treated with weight loss and 
exercise.  

The examiner stated that another physician apparently 
suggested that the veteran's diet, specifically referred to 
in the report as "military diet," during his period of 
service may have contributed to the veteran's CAD.  In 
response, the examiner reported that he was not convinced 
that the military and civilian diets are that different.  As 
to the finding of "trace aortic regurgitation," the 
examiner stated that this is a common finding on 
echocardiograms and in a sense, the echo is overly sensitive 
to turbulence around the aortic valve.  The examiner stated 
that there was nothing during the physical examination which 
suggest aortic valve disease and that considers the echo 
finding spurious.  

The VA medical treatment records, dated from October 2003 to 
May 2006, reveal that the veteran is treated for CAD.  These 
records do not, however, reveal that the veteran is diagnosed 
as having CAD, or any other heart disease, which is related 
to his period of service.  

The Board finds that there are three medical opinions of 
record which speak to the etiological relationship between 
CAD and the veteran's period of service.  Note that it is the 
responsibility of the Board to weigh the evidence, including 
the medical evidence, and determine where to give credit and 
where to withhold the same.  Evans v. West, 12 Vet. App. 22, 
30 (1998).  In so doing, the Board may accept one medical 
opinion and reject others.  Id.  At the same time, the Board 
cannot make its own independent medical determinations, and 
it must have plausible reasons, based upon medical evidence 
in the record, for favoring one medical opinion over another.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board determines that the February 2000 and December 2000 
medical opinions are vague and that the examiners who 
rendered the opinion did not provide a rationale or basis for 
the opinions.  Further, the opinions are not supported by the 
evidence in the claims file.  For example, the December 2000 
examiner, S. Egelston, states that the veteran's condition 
"could have been caused by 20 years of military diet.  A 
review of the claims file does not include evidence of the 
veteran's "military diet."  There is no indication that the 
examiner had knowledge of the veteran's food intake during 
his period of service or "military diet."  

Accordingly, the opinion relating CAD to the veteran's 
"military diet" is not substantiated by the evidence of 
record.  Similarly, the February 2000 opinion which suggests 
that treatment for the longstanding hyperlipidemia 
contributed to CAD is not supported by the evidence of 
record.  There are no medical records that support a finding 
that the veteran's treatment for hyperlipidemia caused any 
medical problems.  The Board also observes that there is no 
indication that the examiners had an opportunity to review 
the veteran's claims file.  Thus, the Board finds that the 
opinions are of little probative value and rejects the 
opinions.  

As to the March 2006 VA opinion, the Board concludes that the 
initial opinion which indicated that it was difficult for the 
examiner to state with certainty exactly when the veteran's 
CAD began is of no probative value since the opinion does not 
support, or go against, the veteran's claim.  The Board finds 
that the opinion rendered in the March 2005 VA Addendum 
report is speculative in nature.  In rendering this opinion, 
the examiner noted that if the veteran had dyslipidemia and 
hypertension in 1990, which was not treated in service, the 
situation could have contributed to the development of CAD.  
A review of the service medical records shows that the 
veteran was not diagnosed as having hypertension during 
service.  Further, even if the service medical records 
revealed that the veteran had hypertension in service, the 
opinion is speculative, at best, as the use of the word 
"could" does nothing more than propose a possible etiology 
of the current diagnosis of CAD.  

The statement indicating that cholesterol lowering therapy 
and good control of the veteran's blood pressure may have 
retarded the atherosclerotic process as a possible connection 
between CAD and his period of service is also speculative in 
nature.  The use of the word "may" does nothing more than 
propose a possible etiology of the current diagnosis of CAD.  
As such, the Board finds that the March 2005 opinion is also 
of little probative value.  

In view of the foregoing, the Board determines that the 
aforementioned medical opinions of record are not probative.  
Accordingly, the requirements for entitlement to service 
connection for CAD are not met, as there is no probative 
opinion of record, which tends to establish a relationship 
between the current diagnosis of CAD and the veteran's period 
of service.  

The Board does not doubt the sincerity of the veteran's 
belief that there is a relationship between the current 
diagnosis of CAD and his period of service.  However, as a 
layman without the appropriate medical training and 
expertise, he is not competent to provide a probative opinion 
on a medical matter, to include the diagnosis of a specific 
disability or opinion as to the origins of a specific 
disability.  See Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

In the absence of a probative medical opinion which tends to 
establish a relationship between the current diagnosis of CAD 
and the veteran's period of service, the Board finds that the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Entitlement to Service Connection for Condyloma Accuminata

The service medical records reveal that the veteran was 
diagnosed as having condyloma accuminata during his period of 
service.  On service enlistment examination, dated in August 
1975, the evaluation of the veteran's skin was normal.  The 
August 1975 report of medical history shows that the veteran 
indicated that he did not know whether he had a skin disease.  
There was no reference to condyloma accuminata.  The November 
1975 service medical record shows that on examination of the 
veteran, there were small firm and rough wart like lesions; 
he was assessed as having condyloma accuminata.  The December 
1975 service medical record states that medical findings 
revealed condyloma accuminata, right perianal.  The August 
1995 service separation examination shows that the veteran 
had a normal rectal examination in March 1994.  The 
separation examination report did not include findings of 
condyloma accuminata.  

The post-service medical records show that the veteran was 
treated for several different disorders; however, there are 
no post-service medical records that show that the veteran 
was treated for condyloma accuminata.  The July 1998 United 
States Antarctic Program Medical History Report reveals that 
the veteran indicated that he did not have a skin 
rash/disease.  The December 1998 VA medical certificate does 
not include current findings of condyloma accuminata.  The 
veteran underwent VA examination in December 1998; however, 
the examination report pertained to the veteran's eyes and 
the report did not include findings of condyloma accuminata.  
The January 1999 VA examination report states that the 
veteran related having received treatment for condyloma 
accuminata.  On examination, the skin and genital/rectal 
examination were normal.  The examiner reported that the 
veteran has a history of condyloma accuminata.  

The March 2005 VA examination report states that the veteran 
had large venereal warts removed from his scrotum and rectal 
area in the 1980s.  Examination revealed that there were no 
lesions or related symptoms at the time of the examination.  
The examination of the genitalia was described as normal.  

The Board finds that the medical evidence of record does not 
show that the veteran is currently diagnosed as having 
condyloma accuminata.  (See VA examination reports dated in 
December 1998, January 1999, and March 2005; VA medical 
treatment records dated from December 1998 to January 1999; 
non-VA medical treatment records, dated from March 1999 to 
January 2001; and VA medical treatment records, dated in July 
2001 and from October 2003 to May 2006.)  

The Board does not doubt the sincerity of the veteran's 
belief that he is currently diagnosed as having residuals of 
condyloma accuminata which is related to his service.  
However, as a layman without the appropriate medical training 
and expertise, he is not competent to provide a probative 
opinion on a medical matter, to include the diagnosis of a 
specific disability or opinion as to the origins of a 
specific disability.  See Bostain v. West , 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

In the absence of evidence of current findings of condyloma 
accuminata, the Board finds that the preponderance of the 
evidence is against the claim.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Entitlement to an Increased Rating for Sinusitis, Evaluated 
as Noncompensable from December 1998 to February 18, 2000, 
and Evaluated as 10 percent Disabling Thereafter

The veteran essentially maintains that the service-connected 
sinusitis is more than 10 percent disabling and that he is 
entitled to the next higher rating of 30 percent.  The 
veteran asserts that he suffers from sinus pain and head 
pain.  He experiences episodes of severe headaches 
approximately 6 to 12 times per year.  (See the copy of the 
transcript of the December 2000 RO hearing).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  In general, 
disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practically be 
determined, the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  The Board notes that 
in evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath.  

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

The veteran's sinusitis is evaluated under 38 C.F.R. § 4.97, 
Diagnostic Codes 6502, 6510 (2006).  Under the General Rating 
Formula for Sinusitis a 50 percent disability rating is 
warranted following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  A 
30 percent disability rating is warranted for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non- incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

A 10 percent disability rating is warranted for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A noncompensable (zero percent) 
disability rating is warranted for sinusitis detected by X-
ray only.  An incapacitating episode is defined in the note 
following Diagnostic Code 6510 as one that requires bed rest 
and treatment by a physician.  See 38 C.F.R. § 4.97, 
Diagnostic Codes 6510-6514 (2006).  

By rating decision, dated in December 1999, the RO granted 
the claim of entitlement to service connection for sinusitis 
and assigned a noncompensable rating, effective December 2, 
1998.  The veteran appealed the initial noncompensable 
rating.  In April 2001, the RO assigned a 10 percent 
disability rating, effective February 18, 2000.  The Board 
initially reviewed that claim to determine whether the 
veteran is entitled to an increased rating for sinusitis for 
the time period beginning December 2, 1998 and ending 
February 17, 2000.  

Note that this is an initial rating from the grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(Distinguishing between a veteran's dissatisfaction with the 
initial rating assigned following the grant of service 
connection, and a claim for an increased rating for a 
service-connected condition. In the case of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.).  

The July 1998 United States Antarctic Program Medical History 
Report dose not include findings that pertain to sinusitis.  
The veteran underwent VA examination in December 1998; 
however, the VA examination report includes findings that 
pertain to the veteran's eyes; there was no mention of 
sinusitis.  The VA medical treatment records, dated form 
December 1999 to January 1999, do not show that the veteran 
received treatment for sinusitis.  These records pertain to 
other conditions.  

The veteran underwent VA examination in January 1999.  The 
January 1999 examination report shows that the examiner 
reported that the veteran has a history of sinusitis.  The VA 
X-ray report states that all of the veteran's sinuses were 
well aerated and there were no significant abnormalities 
seen; there was no acute process.  The X-ray was normal.  

The medical records from P. Chang, M.D., dated from January 
1999 to October 1999, reveal treatment for conditions other 
than sinusitis.  The medical records from C. Magala, M.D., 
dated in March 1999 and October 1999, also pertain to 
conditions other than sinusitis.  

The medical records from P. Chang, M.D. at the Family Health 
Center of Battle Creek, dated in January 2000, reveal that 
the veteran complained of having sinus congestion over the 
past three days, with a little bit of cough.  The veteran was 
assessed as having a viral upper respiratory infection (URI).  
The medical record from the Family Health Center of Battle 
Creek, dated on February 18, 2000, states that the veteran 
presented with complaints of sinus pressure and headaches and 
that it was the third episode that he had during the winter.  
It is noted that the veteran was taking over the counter 
(OTC) sinus decongestants almost on a daily basis.  It was 
further noted that the veteran's nasal drainage was slightly 
yellow in color.  The objective medical evidence revealed 
posterior pharynx with cobblestoning.  Nasal mucosa was 
swollen on the left and cloudy drainage was noted in the 
right.  The veteran was assessed as having vasomotor 
rhinitis.  

In order to assign a compensable rating for sinusitis prior 
to February 18, 2000, the evidence must show that the veteran 
experiences one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  The medical record 
prior to February 18, 2000 did not reveal such findings.  In 
fact, there are no significant findings or evidence showing 
treatment for sinusitis prior to the veteran's treatment at 
the Family Health Center of Battle Creek.  Accordingly, the 
Board finds that the criteria for a compensable rating prior 
to February 18, 2000 are not met.  

The Board also reviewed the claim to determine whether the 
veteran is entitled to an increased rating for sinusitis for 
the time period after February 18, 2000.  As stated above, in 
April 2001, the RO assigned a 10 percent disability rating 
for sinusitis, effective February 18, 2000.  

The medical records from the Family Health Center of Battle 
Creek, dated in April 2000, state that the veteran was 
assessed as having allergic rhinitis/sinusitis.  The veteran 
was advised to remove triggers from his home, for example, 
dust mite antigens and mold spores.  The December 2000 
medical record shows that the veteran stated that he had a 
sinus infection, sinus congestion, headaches, and facial 
pain.  The January 2001 medical record from the Family Health 
Center of Battle Creek shows that the veteran had blood 
tinged sinus drainage.  

The July 2001 VA medical treatment records indicate that the 
veteran was taking Allegra, Nasarel, Pseudafed, and Tylenol 
allergy sinus medication.  He was assessed as having chronic 
sinusitis.  It is noted that he did not have any complaints 
during the July 25, 2001 visit.  These records also show that 
the veteran took Flunisolide, which was prescribed a private 
physician.  

The March 2005 examination report shows that the veteran's 
medical history is significant for nasal and facial 
stuffiness, which are often accompanied by headaches.  It is 
noted that these episodes occur five to six times per year 
and each episode lasts a few hours; the symptoms are 
generally relived by Tylenol or Aleve with Sudafed.  It is 
noted that the veteran has never required antibiotic 
treatment for these symptoms and has never been allergy 
tested or subject to any related surgery.  It is further 
noted that the veteran produces what he believes to be 
excessive mucus, but denied experiencing purulent discharge 
or crusting; there have been no incapacitating episodes.  

The examiner stated that the history presented does not 
justify a diagnosis of sinusitis.  The examiner reports that 
the veteran clearly has nasal and sinus congestion, but the 
lack of need for any antibiotic treatment for the episodes 
that the veteran experiences leads to the conclusion that 
these episodes have not been true bacterial sinusitis.  The 
examiner reiterated that the reported episodes were not 
incapacitating and did not include purulent discharge or 
crusting.  The examination of the veteran was normal; there 
was normal color and appearance of the mucous membranes, no 
mucous collection, and there was patency of both nasal 
passages.  There was no pain on firm percussion of the facial 
sinuses.  The examiner stated that the veteran is diagnosed 
as having allergic rhinitis, without sufficient history to 
justify the use of the diagnosis of sinusitis.  

A review of the VA medical treatment records, dated from 
October 2003 to May 2006, show that the veteran continued to 
receive treatment for chronic sinusitis.  The April 2004 
medical record shows that the veteran's sinuses were 
controlled on medications.  A January 2005 VA nursing note 
shows that the veteran complained of sinus infection.  There 
was no evidence showing that the infection resulted in an 
incapacitating episode or that the veteran experienced 
purulent discharge or crusting with the infection.  

In order to assign the next higher rating of 30 percent for 
the service-connected sinusitis, the evidence must reveal 
that the veteran experiences three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non- incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  The Board finds that the evidence does not include 
symptoms of sinusitis which meet the criteria for the next 
higher rating of 30 percent.  38 C.F.R. § 4.97, Diagnostic 
Code 6510-6514 (2006).  

On VA examination, dated in March 2005, the examination was 
normal.  The examiner stated that the veteran experienced 
nasal and sinus congestion, but the veteran did not 
experience incapacitating episodes of sinusitis.  Further, 
the report states that the veteran related that he did not 
take antibiotics for sinusitis.  He also denied experiencing 
purulent discharge or crusting.  The most recent evidence 
reveals that the veteran's sinusitis is stable and controlled 
by medication.  (See VA medical treatment records, dated from 
April 2004 to May 2006.)  

Accordingly, the Board concludes that the criteria for the 
next higher rating of 30 percent have not been met for the 
period beginning February 18, 2000.  In reaching this 
conclusion, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to an increased 
rating for sinusitis, currently evaluated as 10 percent 
disabling. 


As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Entitlement to service connection for impaired vision is 
denied.  

Entitlement to service connection for chronic conjunctivitis 
of the right eye is denied.  

Entitlement to service connection for back disorder is 
denied.  

Entitlement to service connection for residuals of broken 
ribs is denied.  

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for coronary heart disease 
(claimed as a heart disorder) is denied.  

Entitlement to service connection for condyloma accuminata is 
denied.  

Entitlement to an increased rating for sinusitis, evaluated 
as noncompensable from December 1998 to February 17, 2000, 
and evaluated as 10 percent disabling from February 18, 2000 
is denied.  


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


